Citation Nr: 0332465	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  98-05 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, claimed as the result of service-connected 
tuberculosis pleurisy or medication used for tuberculosis 
pleurisy.

2.  Entitlement to service connection for a disability 
manifested by electromagnetic sensitivity and multiple 
chemical sensitivity, claimed as a result of treatment for 
service-connected tuberculosis pleurisy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active duty from April 1960 to September 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  By 
a rating decision dated in November 1996, the RO concluded 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for a 
psychiatric disability due to service-connected tuberculosis 
pleurisy.  The Board, in November 1999, determined that new 
and material evidence had been submitted, and the claim for 
service connection for a psychiatric disability was reopened.  
The claim was remanded by the Board for further development 
of the evidence in November 1999 and June 2003.  That 
development has been undertaken by the RO and the case has 
been returned to the Board for further appellate review.  

A June 1998 rating decision denied service connection for a 
disability manifested by electromagnetic sensitivity due to 
treatment for the veteran's service-connected tuberculosis 
pleurisy.  That claim is properly before the Board at this 
time.

As noted by the Board in November 1999 and June 2003, the 
veteran has raised the issue of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 2002) for a psychiatric disability due to treatment at 
a VA facility.  No action has been taken by the RO on this 
matter and it is again referred for appropriate action. 




REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The veteran asserts that he should be service-connected for a 
psychiatric disability and electromagnetic sensitivity, both 
claimed as due to medication used for treatment of his 
service-connected tuberculosis pleurisy.

In the present case, the February 2000 statement of the case 
relative to entitlement to secondary service connection for a 
disability manifested by electromagnetic sensitivity and 
multiple chemical sensitivity, and subsequent supplemental 
statements of the case, failed to discuss the laws and 
regulations applicable for secondary service connection.  
Moreover, a letter from the RO dated in July 2003 did not 
provide notice of the evidentiary requirements for 
establishing secondary service connection.  As such, the VCAA 
and Quartuccio have not been satisfied.

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Circuit Court) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) (2003) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Circuit Court 
made a conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9 (2002)).  The Circuit Court found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.

2.  If the benefit sought on appeal 
remains denied, the RO must issue a 
supplemental statement of the case 
reflecting the laws and regulations 
applicable in adjudicating the secondary 
service connection issues on appeal.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



